Citation Nr: 0318152	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  96-51 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1964 to 
January 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied service 
connection for PTSD.  In a January 1999 decision, the Board 
found that new and material evidence had been presented to 
reopen a prior final denial of service connection for PTSD, 
reopened the claim for service connection for PTSD, and 
remanded the claim to the RO for additional development.  

An April 2003 VA PTSD examination report includes the medical 
opinions that the veteran was psychologically vulnerable upon 
his entrance into service, had few resources to cope with 
stress, and it was as "likely as not" that increased stress 
in service "may have contributed to the exacerbation of 
psychiatric symptoms which have consistently deteriorated."  
The Axis I diagnoses included recurrent major depressive 
disorder and psychotic disorder (not otherwise specified).  
It does not appear from the record that the veteran, or 
representative on his behalf, has filed a service connection 
claim for psychiatric disorders other than PTSD.  As the 
veteran has not yet entered a claim for service connection 
for psychiatric disorders other than PTSD, such claims are 
not currently before the Board.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim which 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the RO has undertaken 
some notice to the veteran and provided some assistance, a 
remand in this case is required for compliance with the 
notice provisions contained in 
38 U.S.C.A. § 5103(a)(b) (West 2002).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The January 1999 Board decision outlines in detail an August 
1995 VA examination report, which includes a diagnosis of 
PTSD based on the veteran's reported in-service stressors; 
however, the August 1995 VA examination report does not 
appear to be a part of the claims file.  

A June 1999 letter from the Headquarters, U.S. Marine Corps, 
reflects that it did not have records for the veteran's 
regiment for 1964, although they were available for the 
period of July to December 1966.  The letter did indicate, 
however, that Marine Corps operational records, called 
command chronologies, were iterated semi-annually at the 
battalion/squadron echelon and above when not in combat.  
These battalion/squadron command chronologies were not 
requested or sent.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request from the U.S. 
Marine Corps battalion/squadron command 
chronologies of the veteran's units for 
the period to include from June 7, 1966 
through November 10, 1966, as well as any 
records regarding participation of the 
veteran's unit during OPERATION FRESNO and 
OPERATION GOLDEN FLEECE. 

2.  The RO should obtain a copy of the 
August 1995 VA examination report, and 
associate it with the claims file. 

3.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claim, what 
evidence, if any, the veteran is to 
submit, and what evidence, if any, VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must also comply with the holding of 
Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (veteran is to be 
afforded one year from VCAA notice to 
submit additional evidence).    

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
otherwise in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

